Citation Nr: 0731441	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for major depression.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1996 to 
September 1996, from September 2001 to September 2002, and 
from February 2003 to May 2003.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran does not have a skin disability that is 
etiologically related to active duty service.

2.  A chronic low back disorder was not present in service, 
arthritis of the low back was not manifested within a year 
following the veteran's separation from active duty, and the 
veteran's current low back disability is not etiologically 
related to service.  

3.  The veteran does not have a right knee disability.

4.  The veteran's major depression disorder does not more 
nearly approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.  A chronic disorder of the low back was not incurred or 
aggravated due to active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  A right knee disability was not incurred or aggravated 
due to active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for major depression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4130, Diagnostic 
Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the veteran's claims for service connection, 
the record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2002, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, the veteran was 
provided notice with respect to his increased rating claim 
and the disability rating and effective date elements of all 
his claims, by letter in August 2007.

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claims 
until August 2007, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the veteran's claimed 
disabilities and an increased rating is not warranted for her 
major depression.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claims 
was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in April 2007.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.

Service Connection Claims

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Skin and Low Back Disabilities

The veteran contends that she incurred a skin disability and 
a low back disability during active duty service.  
Specifically, she claims that she was treated during service 
for facial viral warts and a rash on her right hand, and that 
she injured her back in a fall in the barracks bathroom.  
While service medical records show that the veteran had skin 
tags and moles removed from her neck in October 2002, at that 
time she reported that they appeared in 2000 during her 
pregnancy.  Similarly, while the veteran complained of back 
pain in July and August 2002, there is no record of her 
experiencing a fall during service, or relating her back pain 
to such a fall.  In fact, during psychiatric treatment in 
July 2002, the veteran stated that her doctor thought her 
back pain was related to stress.  The examination report for 
discharge in May 2003 shows that aside from a birthmark on 
her right leg, the veteran's skin and spine were found to be 
normal upon clinical examination.  

The post-service medical evidence shows that the veteran was 
diagnosed with viral warts during her January 2004 VA 
examination and in April 2005 she complained of a rash on her 
shoulder while undergoing treatment at the VA Medical Center 
(VAMC).  With respect to her low back, lumbar myositis was 
also diagnosed during a January 2004 VA examination, and VAMC 
records indicate that the veteran was provided a spinal CT in 
1997 that disclosed  L5-S1 spondylolisthesis and included a 
note to rule out an acute injury.  Although the post-service 
medical evidence of record shows that the veteran currently 
has a skin and back disability, there is no post-service 
medical evidence of a nexus between these disorders and the 
veteran's military service.  Furthermore, while medical 
records indicate a diagnosis of spondylolisthesis within a 
year of the veteran's first period of active duty service, 
she was not diagnosed with arthritis of her low back, and 
therefore presumptive service connection for this disability 
under 38 C.F.R. § 3.307 and § 3.309 is not warranted.  

In essence, the only evidence of a nexus between the 
veteran's current skin and back disabilities and her military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims.


Right Knee Disability

The veteran contends that she incurred a disability of her 
right knee due to an in-service fall.  While service medical 
records show that the veteran was often treated for her now 
service-connected right leg, they contain no evidence of any 
right knee injuries or disorders.  There is also no evidence 
of her reported in-service fall.  The report of examination 
for discharge in May 2003 shows that the veteran's lower 
extremities were found to be normal upon clinical 
examination.  

The post-service medical evidence is also negative for 
evidence of the veteran's claimed right knee disability.  She 
was provided a January 2004 VA general examination and was 
diagnosed with a contusion of the knee with no residual 
sequelae.  Similarly, following a January 2004 examination 
specific to her lower extremities, the examiner noted that 
the veteran had a negative right knee examination with normal 
range of motion and no objective evidence of painful motion.  
While the veteran was noted to have a knee condition during a 
March 2003 VAMC psychiatric visit, this diagnosis was clearly 
based on the veteran's statements.  The Board notes that it 
is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also Owens v. Brown, 7 
Vet. App. 429 (1995).  Therefore, this diagnosis is of little 
probative value.  In view of the absence of any medical 
evidence of a right hand disability in or subsequent to 
service, this claim must be denied.

Increased Rating Claim

Factual Background

Service connection and a 10 percent disability evaluation 
were assigned for major depression in an April 2003 rating 
decision, effective September 22, 2002.  The Board notes that 
service connection was discontinued from February 10, 2003 to 
May 30, 2003, while the veteran was on active duty.  
Following her discharge from active duty in May 2003, a 10 
percent disability rating was assigned for the period 
beginning May 30, 2003.  

The veteran was initially diagnosed with major depression 
disorder in July 2002, while serving on active duty.  She 
reported that she drank to cover her depression, and 
complained of low energy, low self-esteem, and feeling 
hopeless.  She was observed to have a depressed mood with 
clear speech and intact judgment.  In November 2002, she 
reported symptoms of erratic appetite, disturbed sleep, mood 
swings, crying spells, and overall sadness.  

Outpatient treatment records from the VAMC show that the 
veteran underwent psychiatric treatment in January 2003.  The 
veteran stated that she became depressed after learning of 
her common-law husband's infidelity.  She was noted to have a 
neutral mood and affect with depressive overtones.  She had 
no psychotic symptoms, was non-suicidal, and presented with 
good judgment and fair insight.  From August 2004 to December 
2004 the veteran reported continuing her college studies in 
the Vocational Rehabilitation Program.  In December 2005 she 
looked depressed and reported that she was going through a 
divorce.  She also stated that she had finished her college 
degree and was looking forward to living apart from her 
parents.  Again, she had no psychotic symptoms and was non-
suicidal.  She presented good judgment and fair to good 
insight.  Her most recent treatment records from March 2007 
show that the veteran complained of being easily irritable, 
that her ex-husband had defaulted on paying his child 
support, and that her child was depressed and in therapy.  
She talked in a soft voice with decreased speech flow.  Her 
depressive symptoms were related to ongoing stress.

In response to her claim for an increased rating, the veteran 
was provided a VA psychiatric examination in January 2004.  
She was observed to be alert and oriented with a slightly 
depressed mood and constricted affect.  Her attention and 
concentration were good, as was her memory and speech.  The 
veteran stated that she had been pursuing a degree at 
American University since 1995, but had undergone many 
interruptions due to activations of active duty service.  She 
had not been employed since her last activation in February 
2003.  She denied hallucinations, denied having suicidal or 
homicidal intentions, and was found to have fair insight and 
judgment.  The diagnosis was nonspecificed depressive 
disorder, previously diagnosed as major depression.  The 
examiner noted that the veteran had no impairment to her 
thought processes or communication.  No inappropriate 
behavior was described and she was found to keep her personal 
hygiene appropriate.  A GAF score of 75 was assigned.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for major depression if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

After review of the evidence of record, the Board finds that 
an increased rating of 30 percent is not warranted for the 
veteran's service-connected major depression.  In this 
regard, the Board notes that while the veteran has complained 
of low self-esteem, erratic appetite, disturbed sleep, being 
irritable, and overall sadness, she has been consistently 
found to have no psychotic symptoms, be non-suicidal, and 
have good judgment and fair insight.  She has denied 
hallucinations, and suicidal or homicidal intentions.  While 
the veteran has gotten a divorce from her husband, she has 
also finished her college degree and stated that she was 
looking forward to moving out of parent's home.  Furthermore, 
the January 2004 VA examiner noted that the veteran had no 
impairment to her thought processes or communication and had 
described no inappropriate behavior.  A GAF score of 75, 
consistent with transient symptoms and no more than slight 
impairment to social or occupational impairment, was 
assigned.  Therefore, the Board finds that the medical 
evidence of record establishes that the veteran's major 
depression most nearly approximates occupational and social 
impairment due to mild or transient symptoms rather than 
occupational and social impairment with an occasional 
decrease in work efficiency.  Accordingly, a rating in excess 
of 10 percent is not warranted and the claim must be denied.


ORDER

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
major depression is denied.




____________________________________________
C.L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


